Case 1:20-cr-00078-AT Document 191 Filed 03/19/21 Page 1of1

  

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
JAMES E. NEUMAN, Pf poc z:

Attorney at Law DATE FILED: 3/19/2021
100 Lafayette Street — Suite 501 ee

New York, New York 10013

TEL 212-966-5612
FAX 646-651-4559
www.jamesneuman.com
james@jamesneuman.com

March 19, 2021

BY ECF AND EMAIL
Hon. Analisa Torres

United States District Judge
United States Courthouse
40 Foley Square

New York, NY 10007

Re: United States v Shalik Jenkins, 20 Cr. 78 (AT)
Your Honor:

Bythis letter, we ask that Mr. Jenkins be released immediately, upon terms previously
discussed at a bail hearing. The government consents to this application and agrees that Mr. Jenkins
should be released as soon as possible.

By way of background, we previously moved for pre-trial release on the condition that
Mr. Jenkins and three financially-responsible persons sign a bond of $50,000. We also proposed that
he live with a relative and be subject to home confinement with electronic monitoring. A bail
hearing was held on November 25, 2020, and this Court denied the application. Today, however,
the government has informed me that they consent to Mr. Jenkins being released on the conditions
previously proposed.

Accordingly, we ask that Mr. Jenkins be released immediately, with the understanding
that all of the conditions of his release be satisfied within two weeks of today (or two weeks from
the date of his release).

GRANTED.
SO ORDERED. | C
ANALISA TORRES

Dated: March 19, 2021 United States District Judge
. New York, New York

 
